Citation Nr: 1825159	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to an initial compensable rating renal dysfunction secondary to hypertension.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979 and from July 1980 to July 1984.

This current appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas that granted service connection and initial non-compensable ratings for hypertension and for renal dysfunction secondary to hypertension; and that denied service connection for an anxiety disorder.

The Veteran is not tasked with filing a claim that names a specific psychiatric disorder as the current disability; he is only required to file a claim encompassing disorders raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).   Therefore, the Board has characterized the mental health claim as captioned above. 
 

FINDINGS OF FACT

1. The Veteran requires daily medication in order to manage his blood pressure with a history of diastolic blood pressure often results in readings of 100 mmHg or higher.

2. The Veteran's kidneys are being monitored for mild renal insufficiency in relation to his hypertension.

3. There is a relatively equal balance of evidence for and against whether the  Veteran's recurrent episodes of anxiety that first manifested during active service continued to require medication after service during the period of the appeal 

CONCLUSIONS OF LAW

1. Criteria for an initial compensable rating of 10 percent, but no higher, for hypertension have been met. 38 U.S.C. § 1155; 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.404, Diagnostic Code 7101 (2017).

2. Criteria for an initial increased rating of 30 percent, but no higher, for mild renal insufficiency associated with hypertension, rated as renal dysfunction, have been met. 38 U.S.C. § 1155; 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.404, 4.115a, Diagnostic Code 7530 (2017).

3. Entitlement to service connection for an anxiety disorder, diagnosed as an unspecified depressive disorder, is granted. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

For initial increased ratings claims the Veterans Claims Assistance Act of 2000 (VCAA) obligations are satisfied once service connection for the claim is granted. 38 U.S.C. §§ 5104, 7105(d)(1), 5103A; See Dingess v. Nicholson, 19 Vet. App. 473 (2006). The appellant bears the burden of demonstrating any prejudice from defective notice. Goodwin v. Peake, 22 Vet. App. 128 (2008). VA has fully satisfied its duties under the VCAA.

In regards to service connection, there is sufficient evidence of record to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. Therefore, any error in complying with the notice or assistance requirements with respect to the claim is moot.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information, lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
A. Hypertension

The Veteran was granted a non-compensable rating for hypertension, effective December 27, 2010. He now seeks a rating in excess of 0 percent disabling.

Hereafter, all blood pressure measurements are expressed in units of millimeters of mercury (mmHg).  VA may consider the effect of medication on a disability when the medication is expressly accounted for in the diagnostic criteria. See Jones v. Shinseki, 26 Vet. App. 56 (2012). 

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101. A compensable 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where a veteran has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

The Veteran submitted private medical records in March 2011. The records date back to June 1997 and go through December 2010. From June 1997 until August 2004, multiple records were submitted showing that the Veteran's diastolic blood pressure was at or above 100. Some but not all records with diastolic readings over 100 show that the Veteran had either run out of blood pressure medication or stopped taking the medication at the time of those readings. The notes following August 2004 show the Veteran's blood pressure was under control while on the medications; there are spikes in diastolic readings near 100 at times when the Veteran needed a refill on his prescriptions. While the May 2011 VA examination stated that his diastolic levels were all under 100, the Veteran's private physician sent a letter in September 2011 asserting that without medication the Veteran's blood pressure would exceed 100. The Veteran's outpatient treatment records all note his continued use of blood pressure medication.

Resolving all doubt in favor of the Veteran, the Board finds that there is a history of history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  For the period from 1997 to 2004 the Veteran consistently experienced diastolic blood pressure readings of 100, and doctor's notes from that time period state that these readings were at times (but not always) when he was either out of or not taking his blood pressure medication. The records show that since starting his current medical regimen, in April 2004, his blood pressure is under control, with an occasional spike nearing 100 when he needs his prescription refilled.  The history is relevant, whether during or prior to the period of the appeal. 

Therefore, his service-connected hypertension is better best evaluated with a disability rating of 10 percent for the entire period of the appeal. 38 C.F.R. §§ 4.3, 4.7, 4.104; Diagnostic Code 7101.  

The Board also finds that a rating in excess of 10 percent is not warranted. Under Diagnostic Code 7101 a 20 percent evaluation requires diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. A 40 percent evaluation requires his predominant diastolic pressure to be at least 120, and a 60 percent evaluation requires predominant diastolic pressure be at least 130.

The Veteran's blood pressure readings never reach these levels. Both private and VA records show readings well below what is required for a rating in excess of 10 percent for Diagnostic Code 7101. The highest blood pressure readings from private medical records are around 160/104. Prior to the June 2011 examination, the highest readings from VA outpatient treatment are 147/83; the June 2011 examination showed readings as high as 157 for systolic and 96 for diastolic, and the highest reading since the examination is 138/90. At no point are any blood pressure readings in the neighborhood of a rating in excess of 10 percent. Therefore, the Board finds a rating higher than 10 percent is not warranted for hypertension. 38 C.F.R. §§ 4.3, 4.7, 4.104; Diagnostic Code 7101.

B. Renal Dysfunction

The Veteran was also granted a non-compensable rating for mild renal insufficiency associated with his service connected hypertension, effective June 7, 2011. His mild renal insufficiency is rated under Diagnostic Code 7530 which is to be rated as renal dysfunction under 38 C.F.R. 4.115a.

A noncompensable rating under Diagnostic Code 7530 is warranted when there is albumin and cases with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101. 38 C.F.R. § 4.115a.  Renal dysfunction warrants a 30 percent evaluation for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. Id.

In March 2011 the Veteran submitted records from February 1997, August 2006, December 2006, March 2008, July 2009, and December 2010. These records show monitoring for kidney problems based on his hypertension. As noted in the rating decision from August 2011, these records showed some of the Veteran's creatinine levels were higher than normal. These also show high blood urea nitrogen (BUN) levels in 2009 with reduced levels in 2010. The VA examination from June 2011 diagnosed the Veteran with mild renal insufficiency related to his hypertension.

A ratings increase from non-compensable to 10 percent for hypertension associated with renal dysfunction meets the criteria to grant the Veteran a 30 percent evaluation for his renal dysfunction under Diagnostic Code 7530. Where both hypertension and renal dysfunction are service connected, and evidence warrants an increase to 10 percent for hypertension, the Board will rate the Veteran at 30 percent under Diagnostic Code 7530 effective June 7, 2011 which is the date of service connection for renal dysfunction. 38 C.F.R. § 4.115a.

The Veteran is not entitled to a rating in excess of 30 percent for renal dysfunction. For a 60 percent evaluation the Veteran must have constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101. An 80 percent evaluation requires persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent evaluation is available when the kidney is requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Veteran submitted lab results from kidney testing from February 1997, August 2006, December 2006, March 2008, July 2009, and December 2010. Results from February 1997 and August 2006 only show elevated levels of cholesterol. The December 2006 results are marked "OK" with normal levels of BUN, creatinine and no mention of edema or albuminuria. The March 2008 testing shows creatinine at 1.4mg/dL, which was noted as "high" but it is not abnormal according to the charts. The July 2009 tests show creatinine that is too high- measured at 1.61mg/dL. The creatinine is again too high in December 2010 but much lower at 1.34mg/dL; all other readings are normal.

As noted previously the Veteran's hypertension does not warrant above a 10 percent evaluation, he also does not show a decrease in function due to his renal dysfunction, and although he contends that he has kidney edema he is not competent to identify or diagnose edema and all his medical records state he has never had edema. His albumin levels are also normal in all testing. Therefore a 60 percent rating for renal dysfunction is not warranted.

An 80 percent rating is not warranted because there is no edema, his albumin levels are normal, and there is no medical evidence suggesting he experiences any of the symptoms requiring an 80 percent evaluation.

The VA examiner stated the Veteran does not receive regular dialysis- one of the possible ways to show a 100 percent evaluation is warranted. The Veteran is also capable of more than sedentary activity, and as previously noted his test results, while high at times, are not abnormal. Therefore a 100 percent evaluation is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


The Veteran's STRs mention a number of complaints and treatment for episodes of anxiety. In May 1975 STRs show his first anxiety complaints stemmed from a "domestic situation." In September 1975 it is "noted" that he was disqualified under the Human Reliability Program because of his anxiety. A note from February 1976 discusses his anxiety treatment in 1975 and notes that the Veteran seems hostile and resentful towards the Air Force for his disqualification. STRs from October 1978 mention his disqualification under the Human Reliability Program because of stress related anxiety; and this record also notes his continued treatment for stress related anxiety. A letter from October 1978 requested the Veteran's continued disqualification under the Personnel Reliability Program based on his continued anxiety treatment.

Medical records were received in March 2011 in which a private primary care physician stated that he started prescribing Valium for the Veteran's anxiety as early as November 2007. Notes on a Valium prescription continue thereafter.

The May 2011 VA examiner diagnosed the Veteran with an unspecified depressive disorder and assessed the symptoms as mild but not associated with the episodes in service.   The Veteran told the examiner that he has had anxiety and struggled sleeping since the 1980s.  He reported that he felt more depressed than anxious, and it is possibly because of "responsibility, kids, and life." The examiner noted the Veteran did have somewhat of a depressed mood, but concluded that the Veteran's depressive disorder is not associated with Air Force service.

In an August 2011 statement the Veteran denied that his anxiety during service was the result of any type of domestic situation.  Additionally, he reported that his chest pains, palpitations, and sleep issues (all noted in service) were a result of his anxiety.

The Veteran's private physician submitted a letter in September 2011 stating that the Veteran suffers from anxiety and insomnia, and to combat these issues he is prescribed Valium.

The Veteran's STRs clearly show treatment for an anxiety disorder beginning in May 1975 and continuing through October 1978. Those records show irritability, resentfulness, and trouble sleeping. At his VA examination the Veteran stated symptoms continued during the 1980s- at a time when he was serving or had just completed service. The Veteran also reports issues sleeping and social isolation. He also told the examiner he felt more depressed than anxious, and the examiner noted he had a depressed mood; the Veteran is competent to report these symptoms. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). His private physician began prescribing Valium as early as November 2007 to deal with his psychiatric condition. While the VA examiner did not relate the depressive disorder to service, the Veteran was observed and treated for episodic anxiety during service and during the period of the appeal.  

Again resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for an acquired psychiatric disorder, manifested as anxiety and depression at different times during the period of the appeal.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)). 
 
ORDER

Entitlement to an initial compensable rating of 10 percent, but no higher, for hypertension is granted.

Entitlement to an initial compensable rating of 30 percent, but no higher, for renal dysfunction is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


